Exhibit 10.7 Form of Bridge Loan Extension Letter January 11, 2011 Mr. Steven Stock Via email Dear Steven, This letter will confirm the extension of our short term note, which matured December 31, 2010, in the amount of $120,000.00 to March 31, 2011.Attitude has agreed to do the following: We will issue an additional 100,000 restricted shares of common stock once we receive your approval via return email/fax. We also will issue an additional 12,000 cashless warrants with an exercise price of $.05 to expire in three years on 1/11/2014. As such, please acknowledge your agreement to extend this note on this letter. Sincerely, /s/ Roy G. Warren Roy G. Warren CEO Confirmed; Steven Stock 10415 Riverside Drive, Suite 101 Palm Beach Gardens, Florida 33410 Tel: 561-799-5053 1 Form of Warrant to Extend Short-Term Bridge Loan “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.” Right to Purchase 12,000 shares of Common Stock (adjusted for reverse stock split) of Attitude Drinks Inc. (subject to adjustment as provided herein) COMMON STOCK PURCHASE WARRANT No. 2011-A-STOCK-001
